UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1327



TIMOTHY BRYAN LARRIMORE,

                Plaintiff -Appellant,

          v.


JACK HOOKS, JR., Judge; CHRIS BATTEN, Sheriff,

                Defendants - Appellees.




                             No. 08-6244



TIMOTHY BRYAN LARRIMORE,

                Plaintiff -Appellant,

          v.


JACK HOOKS, JR., Judge; CHRIS BATTEN, Sheriff; R. C. SOLES,
JR., Senator,

                Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:07-cv-00209-D)


Submitted:   July 18, 2008                 Decided:   August 5, 2008
Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


No. 08-1327 vacated and remanded; No. 08-6244 affirmed as modified
by unpublished per curiam opinion.


Timothy Bryan Larrimore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

           In     appeal   No.   08-6244,   Larrimore    appeals      from   the

district court’s order dismissing his complaint as frivolous under

28 U.S.C. § 1915(e)(2)(B) (2000).           Larrimore had alleged that a

state court judge, the sheriff, and a senator, and “all the lawyers

and judges” were “all members of a terrist (sic) organization

called the Masonic Lodge,” and they were conspiring to prevent him

from being able to file papers in the county courthouse.                     He

further alleged that the local government was corrupt, and the

judge, sheriff, senator, and all lawyers were stealing tax money

and allowing a drug trafficking ring to operate.

           The district court dismissed the complaint as frivolous,

stating    that    it   contained    only   delusional    and       nonsensical

allegations, or lacked factual support.         Because Larrimore may be

able to particularize his complaint to state non-frivolous claims

arising from the events described in the complaint, see Coleman v.

Peyton, 340 F.2d 603, 604 (4th Cir. 1965), we modify the district

court’s order to reflect that the dismissal is without prejudice

and affirm that disposition.

           In     appeal   No.   08-1327,   Larrimore    appeals      from   the

district    court’s     order    imposing   sanctions    and    a     prefiling

injunction. We review the imposition of a prefiling injunction for

abuse of discretion.       Cromer v. Kraft Foods N. Am., Inc., 390 F.3d

812, 817 (4th Cir. 2004).           Federal courts may issue prefiling


                                     -3-
injunctions    when   vexatious   conduct   hinders     the   court   from

fulfilling its constitutional duty. Id.; Procup v. Strickland, 792

F.2d 1069, 1073-74 (11th Cir. 1986) (en banc).          Before enjoining

the filing of further actions, however, the district court must

afford the litigant notice and an opportunity to be heard. Cromer,

390 F.3d at 819; In re Oliver, 682 F.2d 443, 446 (3d Cir. 1982).

Here, the district court sua sponte issued the injunction. Because

the court imposed the injunction without affording Larrimore an

opportunity to be heard, we vacate the order and remand for further

proceedings.

           In conclusion, we affirm the order dismissing Larrimore’s

complaint, as modified to reflect that the dismissal is without

prejudice, and we vacate the sanctions and prefiling injunction

order and remand for further proceedings.          We deny Larrimore’s

motion to transfer all his cases to this court, and dispense with

oral   argument   because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                     No. 08-1327 VACATED AND REMANDED
                                     No. 08-6244 AFFIRMED AS MODIFIED




                                   -4-